Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed April 5, 2021. Claims 1-18 were presented, and are pending examination. 

Drawings
Drawings filed on 4/5/21 are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steere et al (US Publication 20040261082).
In reference to claim 1, Steere teaches a method for service lifecycle management, the method comprising:
obtaining, at a first host, service-host binding information from a replica of a distributed
configuration store; (see at least paragraph 26 lines 11-20 and paragraph 36, where Steere teaches client receiving bonding message from a server of a replicated object, the object being of a distributed configuration)
determining, at the first host, one or more services to watch based on the service-host binding information; (see at least paragraph 37 lines 3-8, where Steere teaches client determining to request bond notifications of the object)
setting a watch on the one or more services to watch; (see at least paragraph 37 lines 5-15, where Steere teaches requesting notifications of the objects)
receiving a notification that a target state of a particular service of the one or more the
services to watch is modified; (see at least paragraph 29 lines 1-8 and paragraph 37 lines 16-23, where Steere teaches notification that server object has been modified)
determining, at the first host, a current state of the particular service that is hosted at the first host;  (see at least paragraph 26 lines 9-21, where Steere teaches discovering objects on the client that are not synchronized with the server)
determining whether the current state of the particular service that is hosted at the first host is inconsistent with the target state for the particular service; (see at least paragraph 38 lines 9-11 and paragraph 42 lines 1-4, where Steere teaches determining missing and inconsistent bond notifications)
in response to determining that the current state of the particular service at the first host is inconsistent with the target state for the particular service, the first host taking a corrective action (see at least paragraph 38 lines 11-13, where Steere teaches updating the client objects).
In reference to claim 2, this is taught by Steere, see at least paragraph 40 lines 9-12, which teaches client identifier for the object notifications.
In reference to claim 3, this is taught by Steere, see at least paragraphs 36 & 39, which teaches enumerating object identifiers related to predetermined bond numbers between the client and server.
In reference to claim 4, this is taught by Steere, see at least paragraphs 36 & 42, which teaches watching the object identifiers.
In reference to claim 5, this is taught by Steere, see at least paragraph 26, which teaches synchronizing the client host with the target server.
In reference to claim 6, this is taught by Steere, see at least paragraphs 26 & 29, which teaches monitoring and determining when bond notifications are missing).
Claims 7-18 are slight variations of rejected claims 1-6 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
May 16, 2022